05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0212


                                        DA 22-0212


 STATE OF MONTANA,
                                                                          MAY 1 0 2022
                                                                        Bowen Cireenwood
              Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                         Sti•hp elf VIC-Intana


       v.                                                         ORDER

 LOUIS TED CAYE,

              Defendant and Appellant.



      Self-represented Appellant Louis Ted Caye has filed a verified Petition for an
Out-of-Time Appeal, indicating that he discussed filing a timely appeal with his attorney
and that his counsel failed to file it for him. Caye includes a copy of the sentencing
judgment. We amend the caption to comport with this Court's rules. M. R. App. P. 2(4).
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1"
      In open court on December 20, 2021, the Second Judicial District Court,
Butte-Silver Bow County, sentenced Caye for felony aggravated assault to the Montana
State Prison for a twenty-year term with ten years suspended. The District Court included
a sentence enhancement of ten years for use of a deadly weapon, resulting in a thirty-year
prison sentence with ten years suspended.
      Caye has a recent conviction and sentence. He also indicates that he is without
counsel. Caye may be entitled to representation of counsel. Section 46-8-104, MCA.
Therefore,
      IT IS ORDERED that Caye's Petition for an Out-of-Time Appeal is GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Ted Louis Caye. The Appellate Defender Division shall have thirty days from
the date of this Order within which either to file a Notice of Appeal or a Motion to Rescind
this Order Appointing Counsel. When Caye qualifies for appointed counsel, the Appellate
Defender Division shall immediately order the appropriate transcripts, if they have not been
already ordered.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division; counsel of record; Eileen Joyce, Butte-Silver Bow County
Attorney, along with a c‘xy, of Caye's Petition; and to Ted Louis Caye personally.
       DATED this     6 '—day of May, 2022.



                                                               Chief Justice




                                                     Lj7"P      j1144#4   3
                                                                 Justices